NOT FOR PUBLICATION                          FILED
                         UNITED STATES COURT OF APPEALS                     JAN 26 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT


    MAUNG LATYAR,                                   No. 13-73532

           Petitioner,                              Agency No. A089-990-709

     v.
                                                    MEMORANDUM*
    LORETTA E. LYNCH, Attorney General,

           Respondent.

                         On Petition for Review of an Order of the
                             Board of Immigration Appeals

                              Submitted January 20, 2016**

Before:         CANBY, TASHIMA, and NGUYEN, Circuit Judges.

          Maung Latyar, a native and citizen of Burma, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


*
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

      Substantial evidence supports the agency’s determinations that Latyar failed

to establish an objectively reasonable future fear where he failed to establish a

particularized threat of harm. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir.

2003) (future fear too speculative). We reject Latyar’s contentions that the agency

failed to consider record evidence or failed to explain its reasons sufficiently. See

Najmabadi v. Holder, 597 F.3d 983, 990-91 (9th Cir. 2010). Thus, Latyar’s

asylum claim fails.

      Because Latyar failed to establish eligibility for asylum, he necessarily

cannot meet the more stringent standard for withholding of removal. See Zehatye,
453 F.3d at 1190.

      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Latyar failed to show it is more likely than not that he would be tortured

by the Burmese government, or with its consent or acquiescence. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.

                                          2                                 13-73532